Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with William Hughes (Reg. No. 46,112) on 07/21/2022.
The application has been amended as follows: 

1. (Currently Amended) A computer program producta non-transitory computer readable storage medium storing instructions that, when executed by at least one computing device, are configured to cause the at least one computing device to:
train at least one machine learning model to characterize a technology landscape using a performance characterization that is based on performance metrics for the technology landscape; 
process the performance metrics using the at least one machine learning model to generate the performance characterization;
detect a restart event within the technology landscape;
determine, in response to the restart event, restart-impacted performance metrics and non- restart-impacted performance metrics;
include the non-restart-impacted performance metrics within the performance characterization; 
monitor the restart-impacted performance metrics while excluding the restart-impacted performance metrics from the performance characterization;
and transition a restart-impacted performance metric of the restart-impacted performance metrics to a non-restart-impacted performance metric, based on a monitored value of the restart- impacted performance metric following the restart event.

Response to Arguments
Applicant’s arguments, see page 8, filed 06/30/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The rejection of Claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of the independent Claims were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of the claims as a whole:
Claims 1 and 17: “include the non-restart-impacted performance metrics within the performance characterization; monitor the restart-impacted performance metrics while excluding the restart-impacted performance metrics from the performance characterization; and transition a restart-impacted performance metric of the restart-impacted performance metrics to a non-restart-impacted performance metric, based on a monitored value of the restart- impacted performance metric following the restart event”
Claim 11: “including the non-restart-impacted performance metrics within the performance characterization; monitoring the restart-impacted performance metrics while excluding the restart- impacted performance metrics from the performance characterization; and transitioning a restart-impacted performance metric of the restart-impacted performance metrics to a non-restart-impacted performance metric, based on a monitored value of the restart- impacted performance metric following the restart event.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Jain et al. (US Patent No. US 11296971 B1) teaches methods and a system for managing and adapting monitoring programs. In some implementations, a system accesses data describing a monitoring program that involves collecting data over a period of time from a monitoring group comprising geographically distributed devices. The system classifies the devices in the monitoring group into different groups for the categories based on the attributes associated with the devices. The system monitoring performance of the devices in the different groups and determines a performance score for each group. The system adjusts administration of the monitoring program based on the performance scores, including performing one or more actions to improve diversity in the monitoring group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114